Citation Nr: 1021904	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-28 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1. Entitlement to an increased rating for major depression, 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied an evaluation in excess of 50 
percent for major depression.  The claims folder was 
subsequently transferred to the RO in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks a disability evaluation in excess of 50 
percent for her service-connected major depression.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires, 
among other things, that VA assist a claimant in providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  The duty to conduct a 
contemporaneous examination is triggered when the evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.

The record shows that the Veteran carries a diagnoses of PTSD 
and major depression.  The Veteran states that both 
conditions are related to service.  By way of a February 2005 
rating decision service connection was granted for major 
depression.  In July 2006, the Veteran submitted a claim of 
service connection for PTSD.  In September 2006, the RO sent 
a VCAA letter concerning the issue.  A Subsequent March 2007 
rating decisions never specifically adjudicated the claim of 
service connection for PTSD.  In a December 2007 statement, 
the appellant expressed disagreement with the March 2007 
rating decision concerning major depression/PTSD.  The Board 
finds that the claim of service connection must be 
adjudicated by the agency of original jurisdiction.  As the 
claim is inextricably intertwined with the claim for an 
increased rating for major depression.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where a claim is inextricably intertwined with another claim, 
the claims must be adjudicated together in order to enter a 
final decision on the matter.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

The Board observes that the Veteran's most recent VA 
psychiatric examination was conducted in June 2009.  At her 
December 2009 Travel Board hearing, the Veteran testified 
that her psychiatric symptomatology had become "a lot 
worse" since the June 2009 examination.  Additionally, the 
Veteran reports that her service-connected psychiatric 
disability prevents her from being able to work.  In Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a 
claim for a total disability based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  

In addition, the Veteran testified that she was seeing a VA 
psychologist approximately once every two weeks at the 
Bedford VAMC from 2005 to 2006.  Although the claims folder 
contains some VA psychiatric treatment records from this 
facility during this time period, the RO should contact the 
Bedford VAMC to ensure that all of the Veteran's psychiatric 
treatment records have been associated with the claims 
folder.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain all of the Veteran's 
treatment records from Bay Pines and 
Bedford VAMC dated from 2004 through the 
present, and which are not already of 
record.  (See December 2009 Board Hearing 
transcript)

2.	Undertake any necessary development and 
then formally adjudicate the claim of 
service connection for PTSD.

3.	  Schedule the Veteran for appropriate VA 
examinations to determine the current 
level of severity of the service connected 
psychiatric disorder which is to date 
major depression and his service-connected 
back disability.  If service connection is 
granted for PTSD then the level of 
severity of both major depression and PTSD 
must be discussed.

The Veteran's claims folder must be made 
available to and reviewed by the examining 
physicians.  Following the examinations, 
the examiners should address the 
following:

a) Describe all symptoms caused by the 
service-connected psychiatric 
disability/disabilities and back 
disability, as well as the severity of 
each symptom.  In this regard, as it 
pertains to the service-connected 
psychiatric disorder(s), the examiner 
should assign a GAF score, as well as an 
interpretation of the scores meaning.

b) The examiners should describe what type 
of employment activities would be limited 
due to the service-connected psychiatric 
disability/disabilities and the service-
connected back disability, or due to a 
combination of each of his service-
connected disabilities.  


The examiner must provide a comprehensive 
report by including a complete rationale 
for all opinions and conclusions reached 
and citing the objective medical findings 
leading to the conclusions.  

4.	After the development of the claim has 
been completed, the RO should again review 
the record, and then readjudicate the 
issue on appeal.  If the benefit sought on 
appeal remains denied, the Veteran and her 
representative should be provided with a 
supplemental statement of the case, and an 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

